Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 26 December 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 26. Decr: 1806

The latest letter I have from you is dated the 14th: when you were very unwell with a sore throat and George with a very bad cough—I wait every Evening with the hope of a line from you of a more cheering nature—not unmingled with an apprehension of having in its stead, addition of anxiety—My hopes and my fears must be postponed from day to day and the state of Suspense still hangs over me.
Nothing important has occurred here since I wrote you last.—Mrs. Boyd’s child has been unwell; but appears now to be recovered.
Mr: Burr’s story still occasions a thousand rumours; but nothing definitive  to his projects is yet apparent. In the States of Ohio and Kentuckey, they are in great agitation, but have not been able to fix any thing criminal upon him to warrant his arrest—Some of his boats with provisions and men—if not with arms and military stores have been stoppd.
The President in the mean time is entertaining Osage Indians again—among whom there is now a woman—Mr: Jefferson has gallanted her to the Rope Dancer’s Show. They say letters are opened at the Post-Office—If that fate should befall this I hope my intelligence will not be construed into Treason.
We have not yet learnt the name of the vessel by which you sent your Mamma’s things to Baltimore—The box of books which I sent in October is irretrievably lost—She foundered two days after sailing from Boston—
Mr. Tracy is well for him, and says he will say one thing for me, which is that I have got a sensible wife.—And so God bless you, and the dear boys untill you hear from me again.
John Q. Adams.